Exhibit 10.1

 

LOGO [g733062img1.jpg]

June 14, 2019

James M. Sullivan

23 Brighton Way, Unit 400

St. Louis, MO 63105

Dear Jim,

On behalf of Sealed Air Corporation (the “Company,” “we” or “us”), I am pleased
to confirm with you the terms of our offer of employment.

 

1.

Start Date, Position and Duties. Your start date will be on June 24, 2019. You
will have the title of Chief Financial Officer of the Company. In that position,
you will report to the Chief Executive Officer of the Company and will perform
such services for the Company and its subsidiaries as are customarily associated
with such position and as may reasonably be assigned to you by the Chief
Executive Officer.

The location of your position will be at the Company’s headquarters in
Charlotte, NC. The Company does not expect you to relocate from your current
home in St. Louis, MO. The Company will not separately reimburse you for travel
or lodging expenses associated with any commuting to Charlotte from St. Louis,
with the exception of a reasonable transition period to establish local housing,
etc. not to exceed 30 days.

During your employment, you (i) will devote substantially all your working time
and attention to the business and affairs of the Company (excluding any vacation
and sick leave to which you are entitled), render such services to the best of
your ability, and use your reasonable best efforts to promote the interests of
the Company, (ii) will not engage in any other employment, consulting or other
business activity that would create a conflict of interest with your services to
the Company, (iii) will not assist any person or entity in competing with the
Company or in preparing to compete with the Company and (iv) will comply with
the Company’s policies and rules, as they may be in effect from time to time and
provided to you. Notwithstanding the foregoing, you will be entitled to
(A) serve on the boards of organizations (both for profit or non-profit),
subject to the Board’s prior consent, not to be unreasonably withheld or
delayed, (B) serve on civic or charitable boards or committees, (C) deliver
lectures or fulfill speaking engagements, and (D) manage personal investments,
so long as, in each such case, such activities do not (x) significantly
interfere with the performance of your responsibilities as an employee of the
Company, or (y) create a conflict of interest with your services to the Company.

 

2.

Term. The initial term of your employment will commence on June 24, 2019 through
December 31, 2020, which may be extended by agreement in writing by you and the
Company (such initial term and together with any extension thereof, the “Term”).

 

1



--------------------------------------------------------------------------------

The Term of your employment may be ended earlier as follows: (i) the Term will
end automatically upon your death or “Disability” (as defined in Exhibit A to
this letter); (ii) the Term will end upon your voluntary termination of
employment without “Good Reason” (as defined in Exhibit A to this letter)
provided that you give the Company at least 30 days prior written notice;
(iii) the Term will end upon your voluntary termination of employment with Good
Reason, subject to the notice and cure requirements included in the definition
of Good Reason in Exhibit A to this letter; (iv) the Term will end immediately
upon the Company’s termination of your employment for “Cause” (as defined in
Exhibit A to this letter); (v) the Term will end upon the Company’s termination
of your employment without Cause provided that the Company gives you at least 30
days prior written notice; and (vi) the Term will end upon mutual agreement in
writing by you and the Company.

 

3.

Sign-On Bonus and Initial Equity Award. You will receive the following awards
effective on your start date. Should you voluntarily resign your position prior
to December 31, 2020 without good reason or mutual agreement, the prorated value
of these awards would be due to the Company within 30 days of your termination
date.

 

  •  

You will receive a sign-on bonus in the gross amount of $500,000, payable in a
single cash payment (after required tax withholdings) on the first regular
payroll date following your start date.

 

  •  

You will receive an award of restricted stock units (“RSUs”) granted under the
Company’s 2014 Omnibus Incentive Plan (or any successor plan) (the “Stock Plan”)
with a grant date value of $500,000. This award has been approved by the
Organization and Compensation Committee of the Board (the “Organization &
Compensation Committee”) and will be granted to you on the start date, subject
to your accepting this offer and commencing employment. The number of RSUs will
be determined by dividing the dollar amount by the closing price of the
Company’s common stock on the grant date, rounded up to the next whole RSU. The
RSUs will vest on December 31, 2020 if you remain continuously employed with the
Company through the vesting date, subject to earlier vesting in case of your
death or disability or your involuntary termination following a change in
control of the Company in accordance with the Company’s standard form of RSU
award agreement. In addition, the award will be subject to the special vesting
provisions for equity awards set forth in Section 5 below. The award will be
evidenced by a formal award agreement reflecting these terms, which will be the
governing document for the award.

 

4.

Ongoing Compensation and Benefits. We will provide you with the following
compensation and benefits during your employment:

 

  •  

Base Salary: You will receive base salary at the annual rate of $650,000,
payable in accordance with the Company’s regular payroll practices. At least
annually, the Organization & Compensation Committee will consider whether, in
its discretion, to increase, but not decrease, your rate of base salary, based
on market trends, internal considerations, performance or such other factors as
the Organization & Compensation Committee may determine.

 

2



--------------------------------------------------------------------------------

  •  

Annual Bonus. Each year you will be eligible for an annual bonus in a target
amount equal to 75% of your base salary and a maximum amount of 150% of your
target. Your 2019 bonus opportunity will be pro rated, based on your actual base
salary from the Company for services in 2019. Your actual bonus amount will be
determined by the Organization & Compensation Committee based on the achievement
of corporate performance goals and its review of your performance in accordance
with the Company’s annual bonus program for senior executives as in effect from
time to time.

 

  •  

Long-Term Incentives. You will receive long-term incentives in accordance with
the Company’s long-term incentive program for senior executives as in effect
from time to time as determined by the Organization & Compensation Committee in
its discretion, taking into account factors such as market practice, cost,
performance and such other factors as determined appropriate by the
Organization & Compensation Committee. The awards will have a target grant date
value of 175% of your base salary, or such greater percentage as the
Organization & Compensation Committee may determine. Consistent with recent
practice, we expect to grant such awards in a mix of time-vesting and
performance-vesting RSUs under the Stock Plan, consistent with the terms of
awards for other senior executives as determined by the Organization &
Compensation Committee each year.

 

  •  

Benefits. During the Term, you will be entitled to participate in all
retirement, health and welfare, vacation and other benefit plans and
arrangements generally available to other senior executives of the Company in
accordance with the terms and provisions of such plans, except as otherwise
provided by Section 5 below.

 

  •  

Business Expenses. We will reimburse you for reasonable and necessary travel and
accommodation costs, entertainment and other business expenses incurred as a
necessary part of discharging your duties hereunder, subject to our standard
expense reimbursement policies.

 

5.

Special Equity Vesting Terms. The provisions of this Section 5 are in lieu of
any severance benefits otherwise provided under the Sealed Air Corporation
Executive Severance Plan or any other severance or change in control program
generally available to senior executives, and you shall not participate in any
such plans or programs.

Upon the completion of the Term (other than due to your voluntary termination
without “Good Reason” or the Company’s termination for “Cause” (as those terms
are defined on Exhibit A to this letter)), any then outstanding equity awards
shall become fully (100%) vested, provided that for any performance-vesting
awards, the vesting level will be based upon an assumed achievement of all
relevant performance goals at the “target” level. The Company may condition any
such vesting on your executing and not revoking a waiver of claims in favor of
the Company, in a customary form prescribed by the Company, within a specified
period (not to exceed 60 days) following such termination of your employment.
The provisions of this Section 5 will apply only to the extent more favorable to
you than under the applicable award agreements.

 

3



--------------------------------------------------------------------------------

6.

Covenants. You will enter into the standard Company agreement regarding
protection of confidential information, ownership of trade secrets and
inventions, and post-employment covenants attached hereto as Exhibit B.    

 

7.

Indemnification. The Company will indemnify you and hold you harmless to the
fullest extent permitted by law against and in respect of any and all actions,
suits, proceedings, claims, demands, judgments, costs, expenses (including
advancement of reasonable attorney’s fees), losses, and damages resulting from
your good faith performance of your duties and obligations with the Company (but
exclusive of any claims made by you or on your behalf). The Company will cover
you under directors’ and officers’ liability insurance both during and, while
potential liability exists, after employment in the same amount and to the same
extent as the Company covers its other officers and directors. These obligations
will survive the termination of your employment with the Company.

 

8.

Miscellaneous.

 

  •  

No Conflicts. By signing this letter, you represent to the Company that your
acceptance of this offer and agreement to accept employment with the Company
under these terms will not conflict with, violate or constitute a breach of any
employment or other agreement to which you are a party and that you are not
required to obtain the consent of any person, firm, corporation or other entity
in order to accept this offer of employment.

 

  •  

Successors and Assigns. This letter shall inure to the benefit of and be binding
upon (i) the Company and its successors and assigns and (ii) you and your heirs
and legal representatives, except that your duties and responsibilities under
this letter that are of a personal nature and will not be assignable or
delegable in whole or in part without our prior written consent.

 

  •  

Entire Agreement. This letter sets forth the entire present agreement of the
parties concerning the subjects covered herein. There are no promises,
understandings, representations, or warranties of any kind concerning those
subjects except as expressly set forth herein or therein. Any modification of
this letter must be in writing and signed upon the express consent of all
parties. Any attempt to modify this letter, orally, or in writing not executed
by all parties, will be void.

 

  •  

Enforceability. If any provision of this letter, or its application to anyone or
under any circumstances, is adjudicated to be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability will not affect any other
provision or application of this letter which can be given effect without the
invalid or unenforceable provision or application and will not invalidate or
render unenforceable such provision or application in any other jurisdiction.

 

4



--------------------------------------------------------------------------------

  •  

Governing Law. This letter shall be governed and interpreted in accordance with
the laws of the State of North Carolina without regard to the State’s conflict
of laws provision.

 

  •  

Waivers. No failure on the part of any party to enforce any provisions of this
letter will act as a waiver of the right to enforce that provision.

 

  •  

Withholding. All payments of compensation to you by the Company shall be net of
any tax or other amounts required to be withheld by the Company under applicable
law.

 

  •  

Section 409A. This letter is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code’) or an exemption thereto,
and, to the extent necessary in order to avoid the imposition of an additional
tax on you under Section 409A of the Code, payments may only be made under this
letter upon an event and in a manner permitted by Section 409A of the Code. Any
payments or benefits that are provided upon a termination of employment shall,
to the extent necessary in order to avoid the imposition of any additional tax
on you under Section 409A of the Code, not be provided unless such termination
constitutes a “separation from service” within the meaning of Section 409A of
the Code. Any payments that qualify for the “short term deferral” exception or
another exception under Section 409A of the Code shall be paid under the
applicable exception. Notwithstanding anything in this letter to the contrary,
if you are considered a “specified employee” (as defined in Section 409A of the
Code), any amounts paid or provided under this letter due to your separation
from service shall, to the extent necessary in order to avoid the imposition of
an additional tax on you under Section 409A of the Code, be delayed for six
months after your “separation from service” within the meaning of Section 409A
of the Code, and the accumulated amounts shall be paid in a lump sum within 10
calendar days after the end of the 6-month period. If you die during the 6-month
postponement period prior to the payment of benefits, the amounts the payment of
which is deferred on account of Section 409A of the Code shall be paid to the
personal representative of your estate within 60 calendar days after the date of
your death. For purposes of Section 409A of the Code, the right to a series of
installment payments under this letter shall be treated as a right to a series
of separate payments. In no event may you, directly or indirectly, designate the
calendar year of a payment. All reimbursements and in kind benefits provided
under this letter shall be made or provided in accordance with the requirements
of Section 409A of the Code, including, where applicable, the requirement that
(i) any reimbursement is for expenses incurred during the period of time
specified in this letter, (ii) the amount of expenses eligible for
reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last calendar day of the calendar year
following the year in which the expense is incurred,

 

5



--------------------------------------------------------------------------------

 

and (iv) the right to reimbursement or in kind benefits is not subject to
liquidation or exchange for another benefit. The Company makes no
representations that the payments and benefits provided under this letter comply
with Section 409A of the Code and in no event shall the Company be liable for
all or any portion of any taxes, penalties, interest or other expenses that may
be incurred by you on account of noncompliance with Section 409A of the Code.

You acknowledge that you have received and read copies of the Company’s Stock
Ownership Guidelines for Executive Officers and Other Key Executives and its
Policy on Recoupment of Incentive Compensation From Executives in the Event of
Certain Restatements.

Jim, we are most enthusiastic about your joining the team. If these provisions
are agreeable to you, please sign one copy of this letter and return it to me as
soon possible.

 

Sincerely, /s/ Edward L. Doheny II Edward L. Doheny II President and Chief
Executive Officer

 

Agreed and Accepted on June 20, 2019

/s/ James M. Sullivan

James M. Sullivan

 

6



--------------------------------------------------------------------------------

Exhibit A to Letter Agreement

Certain Defined Terms

For purposes of the letter agreement dated June 20, 2019 between Sealed Air
Corporation and James M. Sullivan, the following terms have the following
meanings:

 

  •  

“Cause” means any of the following as determined by the Company: (i) an act of
gross negligence or willful misconduct significantly injurious to the Company or
any subsidiary, (ii) gross dereliction of duties after notice to you and failure
to correct the deficiencies within a thirty (30) day period thereafter, or
(iii) fraud in your capacity as an employee. No act, or failure to act, will be
considered “willful” unless it is done, or omitted to be done, by you in bad
faith or without reasonable belief that your action or omission was in the best
interests of the Company. Any act, or failure to act, based upon (A) authority
given pursuant to a resolution duly adopted by the Board or (B) the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by you in good faith and in the best interests of the Company.

 

  •  

“Disability” means your permanent and total disability as determined in each
case by the Organization & Compensation Committee in its discretion, which
determination shall be final.

 

  •  

“Good Reason” means your termination of employment with the Company following
the initial existence of one or more of the following conditions without your
consent: (i) a material diminution in your base compensation, annual bonus
opportunity or long-term incentive opportunity; (ii) a material diminution in
your authority, duties, or responsibilities; or (iii) a material change in the
geographic location at which you must perform the services; provided, however,
that a relocation of less than 50 miles from your then present location will not
be considered a material change in geographic location. For a termination of
employment to constitute a termination for Good Reason, you must provide notice
to the Company of the existence of the condition described above within 30 days
of the initial existence of the condition, upon the notice of which the Company
has 30 days to remedy the condition. If the condition is not remedied by the
Company within 30 days of the notice, you must terminate your employment with
the Company within 30 days after the Company’s failure to remedy the condition.

 

7



--------------------------------------------------------------------------------

Exhibit B to Letter Agreement

Standard Company Agreement Regarding Protection Of Confidential Information,
Ownership Of Trade Secrets And Inventions, and Post-Employment Covenants

 

8